Case: 20-10314       Document: 00516122326             Page: 1     Date Filed: 12/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          December 8, 2021
                                     No. 20-10314                           Lyle W. Cayce
                                   Summary Calendar                              Clerk


   Bryan Wallace Wilder,

                                                                  Plaintiff—Appellant,

   Elizabeth M. Wilder,

                                                    Third Party Defendant—Appellant,

                                           versus

   Caliber Home Loans, Incorporated,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:18-CV-3010


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Bryan and Elizabeth Wilder appeal, pro se, a summary judgment that



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10314      Document: 00516122326          Page: 2    Date Filed: 12/08/2021




                                    No. 20-10314


   (1) dismissed their claim that the procedure for expedited nonjudicial fore-
   closure under Texas Rule of Civil Procedure 736 violates state law and is un-
   constitutional and (2) granted a declaratory judgment, requested in a coun-
   terclaim by Caliber Home Loans, Inc. (“Caliber”), allowing Caliber to fore-
   close on property secured by a mortgage note on which the Wilders had
   defaulted. See Tex. R. Civ. P. 736.1 et seq. We have jurisdiction over Eliz-
   abeth Wilder’s appeal. See Fed. R. App. P. 3(c)(2).
          We first reject the Wilders’ conclusional assertion that the district
   court improperly allowed Caliber to file a third-party claim against Elizabeth
   Wilder and a counterclaim (collectively, the “Counterclaim”). Leave to file
   was properly granted under the liberal standard of Federal Rule of Civil
   Procedure 15(a)(2).
          Further, supplemental jurisdiction existed under 28 U.S.C. § 1367
   because original jurisdiction was based on the Wilders’ federal constitutional
   claim and because that claim—which sought to thwart foreclosure under
   Rule 736.11—and the Counterclaim seeking that foreclosure arose from the
   same nucleus of operative facts. See § 1367; Hinkley v. Envoy Air, Inc.,
   968 F.3d 544, 549 (5th Cir. 2020). The district court did not abuse its
   discretion to exercise that supplemental jurisdiction under § 1367(c) and
   “based on considerations of judicial economy, convenience, fairness, and com-
   ity,” Cinel v. Connick, 15 F.3d 1338, 1344 (5th Cir. 1994), and to guard against
   forum manipulation, see Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357
   (1988).

          In so ruling, we reject the Wilders’ repetitive, conclusional, ill-
   informed, or irrelevant assertions that the Counterclaim was not “germane”
   to their challenge to Rule 736, that there was no diversity or federal question
   jurisdiction over the Counterclaim itself, and that Caliber lacks “standing”
   to defend the validity of Rule 736 because only the State of Texas may do so




                                          2
Case: 20-10314       Document: 00516122326          Page: 3   Date Filed: 12/08/2021




                                     No. 20-10314


   after the question is certified to the Texas Supreme Court.
            The Wilders offer only conclusional assertions, unsupported by any
   relevant authority, that Rule 736 violates Article XVI, § 50 of the Texas
   Constitution or the procedural rule-making power of the Texas Supreme
   Court under Texas Government Code § 22.004. Their equal protection
   argument likewise fails because they do not allege intentional discrimination
   against “because of membership in a protected class” or that they have been
   “intentionally treated differently from others similarly situated.” Gibson v.
   Texas Dep’t of Ins.―Div. of Workers’ Comp., 700 F.3d 227, 238 (5th Cir.
   2012).
            As to the Wilders’ allegation that Rule 736 denies them due process,
   they merely recite general legal principles under the Fifth and Fourteenth
   Amendments without explaining how those principles apply in this case. See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987) (declining to fashion theories and arguments for appellants). The abil-
   ity to challenge Rule 736 foreclosure by filing a separate action—which the
   Wilders have now done twice—gives the “opportunity to be heard at a
   meaningful time and in a meaningful manner” needed to provide the requi-
   site due process. Burciaga v. Deutsche Bank Nat’l Tr. Co., 871 F.3d 380, 390
   (5th Cir. 2017) (internal quotation marks and citation omitted).
            We reject the Wilders’ challenge to the declaratory judgment, which
   again was based primarily on their meritless jurisdictional contentions. The
   Wilders fail to identify any ground for denying a request for declaratory judg-
   ment, raised in a counterclaim, and seeking to allow foreclosure.          See
   28 U.S.C. § 2201(a); Travelers Ins. Co. v. La. Farm Bur. Fed’n, Inc., 996 F.2d
   774, 778 (5th Cir. 1993); cf. Doody v. Ameriquest Mortg. Co., 242 F.3d 286, 288
   (5th Cir. 2001) (certifying a question to the Texas Supreme Court); Doody v.
   Ameriquest Mortg. Co., 263 F.3d 435 (5th Cir. 2001) (ordering judgment for




                                          3
Case: 20-10314      Document: 00516122326           Page: 4   Date Filed: 12/08/2021




                                     No. 20-10314


   lender following answer to certified question); cf. also AG Acceptance Corp. v.
   Veigel, 564 F.3d 695, 697 (5th Cir. 2009) (affirming declaratory judgment for
   creditor). Moreover, the Wilders completely fail to contest the foreclosure
   issue at the heart of the Counterclaim, and Caliber amply demonstrated that
   there were no genuinely contested disputes of material fact and that it was
   entitled to summary judgment allowing foreclosure under the applicable state
   substantive law. See Fed. R. Civ. P. 56(a), (b).
          The Wilders have alleged that one of their pleadings “was tampered
   with, falsified, and . . . willfully and unlawfully concealed and redacted by
   someone in the District Court in violation of 18 U.S.C. 2071” and in “blatant
   disregard for criminal law.” They assert that the magistrate judge and the
   district court are responsible for “this deliberate criminal act.” The allegedly
   concealed text was part of a quotation that recited the standard for deciding
   a motion for summary judgment. It is evident that the text was merely
   highlighted—by the Wilders—in a manner that darkened when photocopied.
          There is no plausible basis for accusing anyone of deliberately con-
   cealing this unremarkable legal exposition. The Wilders’ irresponsible and
   inflammatory accusation is a contemptuous insult to the district court. We
   therefore warn the Wilders that future filings with disparaging, abusive, or
   contemptuous language will result in the imposition of monetary sanctions
   and limits on access to the federal courts. See Theriault v. Silber, 579 F.2d
   302, 303 (5th Cir. 1978) (dismissing appeal).
          AFFIRMED.




                                          4